Citation Nr: 1523845	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  14-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking compensation pursuant to 38 U.S.C.A. § 1151 for left eye vision loss, claimed as an additional disability as a result of laser eye surgery done in February 2000.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left eye vision loss, claimed as an additional disability as a result of laser eye surgery done in February 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to August 1954 and was awarded, among other things, a Purple Heart Medal and a Combat Infantry Badge for his combat service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reopened the claim and denied it on the merits. The Veteran had a hearing before the Board in April 2015 and the transcript is of record.

The issues on appeal require clarification.  The Veteran initially sought compensation for a left eye disorder in August 2005.  At that time, he was seeking entitlement to service connection for left eye vision loss as related to his military service, diabetes mellitus, or Agent Orange herbicide exposure.  This claim was denied in December 2005.  The Veteran claimed the issue again in February 2007 noting he could not see out of his left eye since a VA facility "over lasered" his eye.  The RO denied the claim in June 2007 finding "no new and material evidence" had been submitted.

In March 2009, the Veteran again claimed his left eye vision loss was not related to service directly, but rather was attributed to left eye surgery conducted at a VA Medical Center in Columbia, South Carolina.  The RO once again denied "entitlement to service connection" for left eye vision loss finding no new and material evidence had been submitted.  With regard to VA treatment, the RO also noted that there were no records indicating the laser surgery was at a VA facility (versus a private facility).

The Board notes that a claim seeking "entitlement to service connection" is a distinct claim from seeking compensation for post-service VA medical treatment pursuant to 38 U.S.C.A. § 1151.  Although the Veteran has been claiming entitlement to compensation for the same disorder before the RO since 2005, his claims have been inherently different.  That is, since 2007 the Veteran's claim has been that his left eye vision loss was due to post-service medical treatment versus prior to 2007 where he claimed his left eye vision loss was related to his military service or a service-connected disability.  The RO did not distinguish the two claims as different initially and, therefore, framed the issue as a petition to reopen a claim seeking entitlement to service connection in 2007 and 2009 rating decisions.  

Notwithstanding the characterization of the issue within the 2009 rating decision, however, the RO did adjudicate the § 1151 claim on the merits.  The Veteran did not appeal this decision, but rather raised the issue anew in 2012.  The Board finds, therefore, that the characterization of this issue as requiring new and material evidence to reopen proper.  The RO, in the July 2013 rating decision reopened the claim and considered it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the issue on appeal has been characterized as shown above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The merits of the left eye vision loss issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.






FINDINGS OF FACT

1. The Veteran's left eye vision claim was denied in a July 2009 rating decision.  The decision was not appealed, nor was any new and material evidence submitted within the appeal period.
 
2. Evidence received since the July 2009 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim seeking compensation pursuant to 38 U.S.C.A. § 1151 for left eye vision loss, claimed as an additional disability as a result of laser eye surgery done in February 2000.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision, in pertinent part, that denied the left eye vision loss claim pursuant to 38 U.S.C.A. § 1151 is final.  38 U.S.C.A. § 7105(c) (West 2006), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received since July 2009, and the claim is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 §§ C.F.R. 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Given the fully favorable decision discussed below for the issue of whether new and material evidence has been received to reopen the claim seeking compensation pursuant to 38 U.S.C.A. § 1151 for left eye vision loss, claimed as an additional disability as a result of laser eye surgery done in February 2000, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

New and Material Evidence

As explained in the introduction above, the Veteran originally sought compensation for left eye vision loss as a service-connection claim in 2005.  Thereafter in 2007 and 2009, the Veteran claimed his left eye vision loss was attributable to a "botched" laser eye surgery done at a VAMC.

The RO denied this aspect of the left eye vision claim in July 2009 finding no evidence that any such laser surgery was done at a VA facility.  The Veteran did not appeal the decision nor was any evidence or correspondence received by the RO within one year of the July 2009 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105(c) (West 2006), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Again, at the time of the 2009 denial, the record did not contain any records from a left eye laser surgery.  Although treatment records noted a medical history of laser surgery as well as current left eye vision loss, the actual records were not in the claims folder and, therefore, the details of the surgery were unclear, to include whether the surgery was done at VA versus a private facility.  Since that time, the VAMC surgical records confirming left eye laser surgery in February 2000 have been obtained.  Additionally, the claims folder now also contains pre-operative and post-operative records indicating left eye vision loss.  While it is unclear whether the Veteran's left eye vision worsened after the surgery, there are records indicating his current visual acuity is merely at a "count fingers" level.

The Board finds the record since the 2009 denial contains new and material evidence raising a reasonable possibility of substantiating the claim.  The claim is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim seeking compensation pursuant to 38 U.S.C.A. § 1151 for left eye vision loss, claimed as an additional disability as a result of laser eye surgery done in February 2000, is reopened, and to that extent only, the appeal is granted.



REMAND

The Veteran testified at his hearing before the Board that he had left eye laser surgery in 1995.  Medical treatment records also reference laser eye surgery in 1995 as well as 1999 or 2000.  The Veteran indicates the 1995 surgery was done in the VA Medical Center (VAMC) in "Meade."
	
The claims folder, on the other hand, only currently contains surgical records from the VAMC in Columbia, South Carolina for a laser eye surgery done in February 2000.  The Veteran presented in November 1999 with a sudden onset of decreased vision in his left eye.  Specifically, February 1999 visual acuity testing revealed 20/30 left eye distant vision whereas December 1999 visual acuity testing revealed 20/100 left eye distant vision.  In November 1999, testing revealed central retinal vein occlusion of the left eye with fairly severe hemorrhaging throughout the retina and macular thickening.  He underwent "pan retinal photocoagulation" surgery of the left eye in February 2000 in order to burn the back of the left eye and stop the bleeding.  The Veteran's consent form and February 2000 surgical and post-operative follow-up records are in the claims folder.

Since that time, the Veteran claims his left eye vision has grown increasingly worse.  He described himself as being "90% to 95%" blind in the left eye.  He testified before the Board that his private physicians have noted excessive scar tissue on his left eye from the surgery and provided opinions with regard to etiology.

In contrast, the record contains a few private opinions, but none of them address scar tissue or assert a positive nexus opinion.  Rather, in November 2007, the Veteran's private doctor, Dr. Jacobs, concluded he could not ascertain for certain whether the Veteran's left eye vision loss was due to the underlying illness (i.e., the retinal vein occlusion) or due to the subsequent laser surgery.  2003 and 2013 letters from another private physician merely indicate the Veteran's left eye appears stable and additional laser surgery would not be helpful.  

In light of the Veteran's testimony, the RO/AMC must seek clarification from the Veteran regarding his surgical history, private treatment, and, overall, ensure all relevant records are obtained.  There are no records, for example, referencing or otherwise documenting a prior 1995 laser surgery. There are also no private opinions of record discussing laser scar tissue or otherwise attributing left eye vision loss to laser surgery.  The RO/AMC must also take this opportunity to obtain VA outpatient treatment records and any identified private treatment records from May 2014 to the present.

The Veteran was afforded a VA examination in connection with his claim in October 2012.  The Board finds this examination ambiguous and incomplete.  The examiner opined, essentially, that the laser surgery did not cause or otherwise contribute to the Veteran's left eye vision loss because his vision was already poor prior to the surgery and did not worsen after the surgery.  In contrast, the VA outpatient treatment records indicate his left eye visual acuity as of December 1999, two months prior to his surgery, was 20/100 (distant).  The October 2012 VA examiner did not provide visual acuity data for the left eye.  Rather, the examiner merely described the Veteran's left eye visual acuity as "count fingers level" from the damage to the retina from the vein occlusion.  The examiner further found this "count fingers level" to be present prior to the laser procedure.  The Board finds no evidence that the Veteran's left eye visual acuity was described as "count fingers level" prior to the February 2000 surgery.  Indeed, there is evidence to the contrary.  Post-2000 VA and private treatment records similarly do not include visual acuity data for the left eye.  An August 2012 private treatment record similarly notes the Veteran's left eye visual acuity to be at the "count fingers" level.  In May 2014, the Veteran was seen at the VA complaining that his left eye had grown "more dim."

In light of the possible missing evidence and the current conflicting evidence regarding the Veteran's pre- and post- surgical visual acuity in the left eye, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to clarify whether he had laser surgery in 1995 at another VAMC (i.e., Meade) prior to his February 2000 surgery at the VAMC in Columbia (which is already of record).  Also ask the Veteran to identify any private treatment records relevant to his claim, especially medical opinions or treatment records since May 2014.  Regardless of the Veteran's response, obtain any VA outpatient treatment records dated in 1994 to 1996 and from May 2014 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  If any private records are identified, the RO must make two attempts to obtain them, unless the first attempt indicates that any further attempts would be futile.  If private records are identified, but not obtained, the RO must notify the veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  After obtaining the above records to the extent available, schedule the Veteran for an examination with an ophthalmologist for his claimed left eye vision loss to determine the extent and likely etiology of any vision loss found.  The examiner is to review the entire claims folder prior to rendering an opinion.

The examiner's attention is specifically drawn to 1999 records showing left eye vision loss from 20/30 (February 1999) to 20/100 (December 1999), November 1999 records indicating a diagnosis of Central Retinal Vein Occlusion with severe hemorrhaging throughout the retina and macular thickening, surgical records from February 2000, 2000 post-operative records, and current treatment records describing the Veteran's left eye vision as "count fingers" level.

Based on the examination and review of the record, the examiner should answer the following questions:

(a) Does the Veteran have additional vision loss of the left eye or any other additional left eye disability as a result of the February 2000 Pan Retinal Photocoagulation (laser surgery) to the left eye?  If the answer is yes, specifically identify the additional disability or disabilities.  The examiner is specifically asked to provide data of the Veteran's current visual acuity of the left eye and to explain the finding of "count fingers" level (post-surgery) compared to the 20/100 finding in December 1999 (pre-surgery).

The examiner must reconcile whether the Veteran's left eye visual acuity has worsened as a result of the surgery versus the August 2012 VA examiner's opinion that it has stayed the same.  

(b)  If the Veteran does have additional disability due to the February 2000 laser eye surgery (or any other VA surgery confirmed in the records), state whether it is at least as likely as not (50 percent probability) that the proximate cause of each additional or aggravated disability was: 

(i)  due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, 

(ii) whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable.  When addressing whether there was an event not reasonably foreseeable, the examiner must focus on what a reasonable health care provided would have foreseen, and not on whether the specific event was actually foreseen.

The examiner must provide a complete rationale for any opinion expressed.

3.  After the above is complete, readjudicate the Veteran's claim with specific consideration of 38 C.F.R. § 3.361.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative which includes the text of 38 C.F.R. § 3.361.  They should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


